USDC SDNY
DOCUMENT

Mo Ig an Lewis ELECTRONICALLY FILED

DOC #:

: 12/18/2019 |
DATE FILED:__}-/16/-U12__

Michael F. Fleming
Associate

+1.212.309.6207
michael.fleming@morganlewis.com

December 18, 2019

Via ECF

The Honorable Analisa Torres
United States District Court
For the Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Delacruz v. Bed Bath & Beyond Inc., No. 1:19-cv-09852-AT
Request to Extend Time to Respond and to Adjournment of Initial Conference

Dear Judge Torres:

We represent defendant Bed Bath & Beyond Inc. (“Defendant”) in the above-referenced action.
Pursuant to Rules I(B) and I(C) of Your Honor’s Individual Practices, we write with the consent of
counsel for plaintiff Emanuel Delacruz (“Plaintiff”), respectfully to request that the Court: (A)
extend Defendant's time to respond to the Complaint from January 3, 2020 to February 3, 2020,
and (B) adjourn the initial conference scheduled for January 7, 2020 at 1:20 p.m. to a date and
time after the extended response deadline that is convenient to the Court. Defendant previously
requested an extension of time to respond to the Complaint in order to permit counsel for
Defendant, who had recently been engaged in this matter, to become familiar with the facts and
allegations contained in the Complaint. The Court granted Defendant's request. Defendant has
not previously requested to adjourn the initial conference.

In support of this request, counsel for Defendant states that this extension, if granted, will permit
counsel for Defendant additional time to prepare Defendant's response to the Complaint.
Defendant requests a corresponding adjournment of the initial conference so that Defendant can
submit its response to the Complaint prior to preparing and submitting the required pre-conference
submissions (which are currently due between the period of Christmas and New Year’s) and
appearing before the Court. As noted, Plaintiff’s counsel consents to this request.

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10178-0060 @ +1.212.309.6000
United States Go +1.212.309.6001

 
Via ECF
December 18, 2019
Page 2

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)

GRANTED in part, DENIED in part. By
January 17, 2020, Defendant shall answer or
otherwise respond to the complaint. The initial

pretrial conference shall remain scheduled for
January 7, 2020.

SO ORDERED.

Dated: December 18, 2019
New York, New York

On

ANALISA TORRES
United States District Judge
